DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For instance, claims 9 and 17 citing, in part, “measures of marketplace success”; it is not clearly pointed out what measures of marketplace success are.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-10; 11-15, 17-18; and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9; 1, 3-7, 9; 18 and 20 of U.S. Patent No. 11,009,865. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claims 1-7, 9-10, claims 1, 3-7, 9 of U.S. Patent No. 11,009,865 disclose a monitoring system for collecting data related to an industrial process, the system comprising:
a data collector communicatively coupled to each one of a plurality of input channels utilizing one of a plurality of collector routes, wherein each input channel comprises data corresponding to an element of a first industrial machine, and wherein each of the plurality of collector routes comprises a distinct data collection routine (col. 590, lines 37-41);
a data storage circuit structured to store a plurality of detection values that corresponds to the plurality of input channels (col. 590, lines 42-44); and
a data marketplace circuit structured to communicate at least a portion of the detection values to a data marketplace (col. 591, lines 1-5), wherein the data marketplace circuit performs at least one of self-organizing the data marketplace and automating the data marketplace (col. 590, lines 42-44) as cited in claim 1;
wherein at least one of the plurality of detection values comprises vibration data (col. 590, lines 37-41), the system further comprising a data analysis circuit structured to detect a noise pattern in response to the vibration data (col. 590, lines 58-63; col. 591, lines 1-5) as cited in claim 2; 
col. 591, lines 1-9) as cited in claim 3; 
wherein the data storage circuit further receives at least a portion of the plurality of noise patterns in the library of noise patterns from the data marketplace (col. 591, lines 1-9) as cited in claim 4; 
wherein the data analysis circuit is further structured to analyze the plurality of detection values to determine if the detected noise pattern matches a noise pattern stored in the library of noise patterns (col. 590, lines 58-63; col. 591, lines 18-22) as cited in claim 5; 
wherein the data analysis circuit is further structured to determine if the detected noise pattern matches a noise pattern stored in the library of noise patterns by performing operations including: wherein the detected noise pattern is determined from the plurality of detection values, and wherein the matching noise pattern in the library of noise patterns is from a second industrial machine (col. 590, lines 58-63; col. 591, lines 18-22) as cited in claim 6; 
wherein the matching noise pattern in the library of noise patterns is characteristic of a machine performance category (col. 590, lines 58-63; col. 591, lines 1-5 and lines 18-22), and
wherein if the noise pattern from the first industrial machine matches the noise pattern of the second industrial machine, then an alarm condition is set to indicate the first industrial machine is experiencing a condition characteristic of the machine performance category of the second industrial machine (col. 590, lines 58-63; col. 591, lines 1-5 and lines 18-22) as cited in claim 7; 
wherein the data marketplace is organized based on a machine-learning self-organizing facility (col. 591, lines 28-33) as cited in claim 9; 
wherein the data marketplace utilizes a self-organizing data pool comprising data collected by the data collector that learns based on measures of marketplace success with respect to stored detection values (col. 591, lines 28-33) as cited in claim 10. 

Regarding claims 11-15, 17-18, claims 1, 3-7, 9 of U.S. Patent No. 11,009,865 disclose a computer-implemented method for collecting data related to an industrial process, the method comprising:
utilizing one of a plurality of collector routes to collect input from each one of a plurality of input channels, wherein each input channel comprises data corresponding to an element of a first industrial machine, and wherein each of the plurality of collector routes comprises a distinct data collection routine (col. 590, lines 37-41);
storing a plurality of detection values that corresponds to the plurality of input channels (col. 590, lines 42-44);
communicating at least a portion of the detection values to a self-organizing data marketplace (col. 591, lines 1-5); and
automating the self-organizing data marketplace (col. 590, lines 42-44) as cited in claim 11; 
wherein at least one of the plurality of detection values comprises vibration data (col. 590, lines 37-41), the method further comprising detecting a noise pattern in response to the vibration data (col. 590, lines 58-63; col. 591, lines 1-5) as cited in claim 12; 
col. 591, lines 1-9) as cited in claim 13; 
further comprising analyzing the plurality of detection values to determine if the detected noise pattern matches a noise pattern stored in the library of noise patterns (col. 590, lines 58-63; col. 591, lines 18-22)as cited in claim 14; 
wherein the matching noise pattern in the library of noise patterns is characteristic of a machine performance category (col. 590, lines 58-63; col. 591, lines 1-5 and lines 18-22),
further comprising setting an alarm condition to indicate the first industrial machine is experiencing a condition characteristic of the machine performance category of a second industrial machine when the noise pattern from the first industrial machine matches the noise pattern of the second industrial machine (col. 590, lines 58-63; col. 591, lines 1-5 and lines 18-22) as cited in claim 15; 
wherein the self-organizing data marketplace is organized based on a machine-learning self-organizing facility that learns based on measures of marketplace success with respect to stored detection values (col. 591, lines 28-33) as cited in claim 17; 
wherein the data marketplace utilizes a self-organizing data pool comprising data collected by the data collector (col. 591, lines 28-33) as cited in claim 18. 
Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 
Regarding claims 19-22, claims 18 and 20 of U.S. Patent No. 11,009,865 disclose a monitoring apparatus for collecting data related to an industrial process (col. 592, lines 25-26), the apparatus comprising:
a data collector component communicatively coupled to each one of a plurality of input channels utilizing one of a plurality of collector routes, wherein each input channel comprises data corresponding to an element of a first industrial machine, and wherein each of the plurality of collector routes comprises a distinct data collection routine (col. 592, lines 27-31);
a data storage component configured to store a plurality of detection values that corresponds to the plurality of input channels (col. 592, lines 32-34); and
a data marketplace component configured to communicate at least a portion of the detection values to a data marketplace (col. 592, lines 25-26), wherein the data marketplace component configured to perform at least one of self-organizing the data marketplace and automating the data marketplace (col. 592, lines 25-26) as cited in claim 19; 
wherein at least one of the plurality of detection values comprises vibration data (col. 592, lines 27-31), the apparatus further comprising a data analysis component configured to detect a noise pattern in response to the vibration data (col. 592, lines 27-31) as cited in claim 20; 
wherein the data storage component is further configured to store a plurality of noise patterns from a plurality of industrial machines in a library of noise patterns (col. 592, lines 32-34) as cited in claim 21; 
wherein the data analysis component is further configured to analyze the plurality of detection values to determine if the detected noise pattern matches a noise pattern stored in the library of noise patterns (col. 592, lines 39-43 and lines 48-53) as cited in claim 22.
Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an .
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Industrial Big Data Analytics and Cyber-Physical Systems for Future Maintenance & Service Innovation”, Lee et al. (referred hereafter Lee et al.).
Referring to claim 1, Lee et al. disclose a monitoring system for collecting data related to an industrial process (Figures 1 & 2), the system comprising:
a data collector communicatively coupled to each one of a plurality of input channels utilizing one of a plurality of collector routes, wherein each input channel comprises data corresponding to an element of a first industrial machine, and wherein each of the plurality of collector routes comprises a distinct data collection routine (e.g., “As shown in figure 3, in the connectivity level, data is acquired from machines through both add-on sensors and controller signals. In addition to the add-on vibration, acoustic emission, temperature and current sensors, 20 control variables such as blade speed, cutting time and blade height have been pulled out of the PLC controller to provide a clear understanding of the working status of each machine. The data is now processed in the industrial computer connected to each machine.” – page 6, 1st col., last para.; Figure 3);
a data storage circuit structured to store a plurality of detection values that corresponds to the plurality of input channels (e.g., “As shown in figure 3, in the connectivity level, data is acquired from machines through both add-on sensors and controller signals. In addition to the add-on vibration, acoustic emission, temperature and current sensors, 20 control variables such as blade speed, cutting time and blade height have been pulled out of the PLC controller to provide a clear understanding of the working status of each machine. The data is now processed in the industrial computer connected to each machine.” – page 6, 1st col., last para.; Figure 3); and
a data marketplace circuit structured to communicate at least a portion of the detection values to a data marketplace, wherein the data marketplace circuit performs at least one of self-organizing (e.g., clustering – Figure 4) the data marketplace (e.g., “Businessware” includes: “Customer Relation Management”, “Supply Chain Management”, “Manufacturing Execution System”, “Enterprise Resources Planning” – Figure 1/e.g., “From business perspective, such platform can effectively be used for customer relation management, supply chain management, execution branch and enterprise resource planning. This is made possible through the collection and intelligent analysis of massive amount of data gathered from numerous sources including market trends, economical factors, current and future demands and enterprise resources. Figure 1 provides an schematic view of how big data analytics can create value within different sections of industries” – page 4, 2nd col., 1st para.; Figure 1) and automating the data marketplace (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3). 
As to claim 2, Lee et al. disclose a monitoring system for collecting data related to an industrial process (Figures 1 & 2), wherein at least one of the plurality of detection values comprises vibration data (e.g., “As shown in figure 3, in the connectivity level, data is acquired from machines through both add-on sensors and controller signals. In addition to the add-on vibration, acoustic emission, temperature and current sensors, 20 control variables such as blade speed, cutting time and blade height have been pulled out of the PLC controller to provide a clear understanding of the working status of each machine. The data is now processed in the industrial computer connected to each machine.” – page 6, 1st col., last para.; Figure 3), the system further comprising a data analysis circuit structured to detect a noise pattern in response to the vibration data (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3). 
Referring to claim 3, Lee et al. disclose a monitoring system for collecting data related to an industrial process (Figures 1 & 2), wherein the data storage circuit is further structured to store a plurality of noise patterns from a plurality of industrial machines in a library of noise patterns (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3). 
As to claim 4, Lee et al. disclose a monitoring system for collecting data related to an industrial process (Figures 1 & 2), wherein the data storage circuit further receives at least a portion of the plurality of noise patterns in the library of noise patterns from the data marketplace (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3). 
Referring to claim 5, Lee et al. disclose a monitoring system for collecting data related to an industrial process (Figures 1 & 2), wherein the data analysis circuit is further structured to analyze the plurality of detection values to determine if the detected noise pattern matches a noise pattern stored in the library of noise patterns (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3). 
As to claim 6, Lee et al. disclose a monitoring system for collecting data related to an industrial process (Figures 1 & 2), wherein the data analysis circuit is further structured to determine if the detected noise pattern matches a noise pattern stored in the library of noise patterns by performing operations including: wherein the detected noise pattern is determined from the plurality of detection values, and wherein the matching noise pattern in the library of noise patterns is from a second industrial machine (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3). 
Figures 1 & 2), wherein the matching noise pattern in the library of noise patterns is characteristic of a machine performance category (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3), and
wherein if the noise pattern from the first industrial machine matches the noise pattern of the second industrial machine, then an alarm condition is set to indicate the first industrial machine is experiencing a condition characteristic of the machine performance category of the second industrial machine (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3). 
As to claim 8, Lee et al. disclose a monitoring system for collecting data related to an industrial process (Figures 1 & 2), wherein the second industrial machine is located at a facility offset from a location of the first industrial machine (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3/e.g., “The health stages can be further utilized in the cognition level and configuration level for optimization purposes. For example, when the blade is new, a higher cutting speed can be used for high productivity without hampering the quality, while after certain amount of degradation has been detected, a more moderate cutting should be applied to ensure quality.” - page 6, 2nd col., 3rd para.; Figure 3). 
Referring to claim 9, Lee et al. disclose a monitoring system for collecting data related to an industrial process (Figures 1 & 2), wherein the data marketplace is organized based on a machine-learning self-organizing facility (e.g., “Cyber Level”, “Cognitive Level”, “Configuration Level” – Figure 3) that learns based on measures of marketplace success (e.g., “From business perspective, such platform can effectively be used for customer relation management, supply chain management, execution branch and enterprise resource planning. This is made possible through the collection and intelligent analysis of massive amount of data gathered from numerous sources including market trends, economical factors, current and future demands and enterprise resources.” – page 4, 2. Internet of Things and Evolution of Industries section) with respect to stored detection values (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3/e.g., “The health stages can be further utilized in the cognition level and configuration level for optimization purposes. For example, when the blade is new, a higher cutting speed can be used for high productivity without hampering the quality, while after certain amount of degradation has been detected, a more moderate cutting should be applied to ensure quality.” - page 6, 2nd col., 3rd para.; Figure 3). 
As to claim 10, Lee et al. disclose a monitoring system for collecting data related to an industrial process (Figures 1 & 2), wherein the data marketplace utilizes a self-organizing data pool comprising data collected by the data collector (e.g., “Cyber Level”, “Cognitive Level”, “Configuration Level” – Figure 3) that learns based on measures of marketplace success with respect to stored detection values (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3/e.g., “The health stages can be further utilized in the cognition level and configuration level for optimization purposes. For example, when the blade is new, a higher cutting speed can be used for high productivity without hampering the quality, while after certain amount of degradation has been detected, a more moderate cutting should be applied to ensure quality.” - page 6, 2nd col., 3rd para.; Figure 3). 
Referring to claim 11, Lee et al. disclose a computer-implemented method for collecting data related to an industrial process (Abstract), the method comprising:
utilizing one of a plurality of collector routes to collect input from each one of a plurality of input channels, wherein each input channel comprises data corresponding to an element of a first industrial machine, and wherein each of the plurality of collector routes comprises a distinct data collection routine (e.g., “As shown in figure 3, in the connectivity level, data is acquired from machines through both add-on sensors and controller signals. In addition to the add-on vibration, acoustic emission, temperature and current sensors, 20 control variables such as blade speed, cutting time and blade height have been pulled out of the PLC controller to provide a clear understanding of the working status of each machine. The data is now processed in the industrial computer connected to each machine.” – page 6, 1st col., last para.; Figure 3);
storing a plurality of detection values that corresponds to the plurality of input channels (e.g., “As shown in figure 3, in the connectivity level, data is acquired from machines through both add-on sensors and controller signals. In addition to the add-on vibration, acoustic emission, temperature and current sensors, 20 control variables such as blade speed, cutting time and blade height have been pulled out of the PLC controller to provide a clear understanding of the working status of each machine. The data is now processed in the industrial computer connected to each machine.” – page 6, 1st col., last para.; Figure 3);
communicating at least a portion of the detection values to a self-organizing data marketplace (e.g., “Businessware” includes: “Customer Relation Management”, “Supply Chain Management”, “Manufacturing Execution System”, “Enterprise Resources Planning” – Figure 1/e.g., “From business perspective, such platform can effectively be used for customer relation management, supply chain management, execution branch and enterprise resource planning. This is made possible through the collection and intelligent analysis of massive amount of data gathered from numerous sources including market trends, economical factors, current and future demands and enterprise resources. Figure 1 provides an schematic view of how big data analytics can create value within different sections of industries” – page 4, 2nd col., 1st para.; Figure 1); and
automating the self-organizing data marketplace (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3). 
As to claim 12, Lee et al. disclose a computer-implemented method for collecting data related to an industrial process (Abstract), wherein at least one of the plurality of detection values comprises vibration data (e.g., “As shown in figure 3, in the connectivity level, data is acquired from machines through both add-on sensors and controller signals. In addition to the add-on vibration, acoustic emission, temperature and current sensors, 20 control variables such as blade speed, cutting time and blade height have been pulled out of the PLC controller to provide a clear understanding of the working status of each machine. The data is now processed in the industrial computer connected to each machine.” – page 6, 1st col., last para.; Figure 3), the method further comprising detecting a noise pattern in response to the vibration data (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3). 
Referring to claim 13, Lee et al. disclose a computer-implemented method for collecting data related to an industrial process (Abstract), further comprising storing a plurality of noise patterns from a plurality of industrial machines in a library of noise patterns (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3). 
As to claim 14, Lee et al. disclose a computer-implemented method for collecting data related to an industrial process (Abstract), further comprising analyzing the plurality of detection values to determine if the detected noise pattern matches a noise pattern stored in the library of noise patterns (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3). 
Referring to claim 15, Lee et al. disclose a computer-implemented method for collecting data related to an industrial process (Abstract), wherein the matching noise pattern in the library of noise patterns is characteristic of a machine performance category (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3),
further comprising setting an alarm condition to indicate the first industrial machine is experiencing a condition characteristic of the machine performance category of a second industrial machine when the noise pattern from the first industrial machine matches the noise pattern of the second industrial machine (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3). 
As to claim 16, Lee et al. disclose a computer-implemented method for collecting data related to an industrial process (Abstract), wherein the second industrial machine is located at a facility offset from a location of the first industrial machine (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3/e.g., “The health stages can be further utilized in the cognition level and configuration level for optimization purposes. For example, when the blade is new, a higher cutting speed can be used for high productivity without hampering the quality, while after certain amount of degradation has been detected, a more moderate cutting should be applied to ensure quality.” - page 6, 2nd col., 3rd para.; Figure 3). 
Referring to claim 17, Lee et al. disclose a computer-implemented method for collecting data related to an industrial process (Abstract), wherein the self-organizing data marketplace is organized based on a machine-learning self-organizing facility (e.g., “Cyber Level”, “Cognitive Level”, “Configuration Level” – Figure 3) that learns based on measures of marketplace success (e.g., “From business perspective, such platform can effectively be used for customer relation management, supply chain management, execution branch and enterprise resource planning. This is made possible through the collection and intelligent analysis of massive amount of data gathered from numerous sources including market trends, economical factors, current and future demands and enterprise resources.” – page 4, 2. Internet of Things and Evolution of Industries section) with respect to stored detection values (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3/e.g., “The health stages can be further utilized in the cognition level and configuration level for optimization purposes. For example, when the blade is new, a higher cutting speed can be used for high productivity without hampering the quality, while after certain amount of degradation has been detected, a more moderate cutting should be applied to ensure quality.” - page 6, 2nd col., 3rd para.; Figure 3). 
As to claim 18, Lee et al. disclose a computer-implemented method for collecting data related to an industrial process (Abstract), wherein the data marketplace utilizes a self-organizing data pool (e.g., “Cyber Level”, “Cognitive Level”, “Configuration Level” – Figure 3) comprising data collected by the data collector (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3/e.g., “The health stages can be further utilized in the cognition level and configuration level for optimization purposes. For example, when the blade is new, a higher cutting speed can be used for high productivity without hampering the quality, while after certain amount of degradation has been detected, a more moderate cutting should be applied to ensure quality.” - page 6, 2nd col., 3rd para.; Figure 3). 
Referring to claim 19, Lee et al. disclose a monitoring apparatus for collecting data related to an industrial process (Figures 1 & 2), the apparatus comprising:
a data collector component communicatively coupled to each one of a plurality of input channels utilizing one of a plurality of collector routes, wherein each input channel comprises data corresponding to an element of a first industrial machine, and wherein each of the plurality of collector routes comprises a distinct data collection routine (e.g., “As shown in figure 3, in the connectivity level, data is acquired from machines through both add-on sensors and controller signals. In addition to the add-on vibration, acoustic emission, temperature and current sensors, 20 control variables such as blade speed, cutting time and blade height have been pulled out of the PLC controller to provide a clear understanding of the working status of each machine. The data is now processed in the industrial computer connected to each machine.” – page 6, 1st col., last para.; Figure 3);
a data storage component configured to store a plurality of detection values that corresponds to the plurality of input channels (e.g., “As shown in figure 3, in the connectivity level, data is acquired from machines through both add-on sensors and controller signals. In addition to the add-on vibration, acoustic emission, temperature and current sensors, 20 control variables such as blade speed, cutting time and blade height have been pulled out of the PLC controller to provide a clear understanding of the working status of each machine. The data is now processed in the industrial computer connected to each machine.” – page 6, 1st col., last para.; Figure 3); and
a data marketplace component configured to communicate at least a portion of the detection values to a data marketplace, wherein the data marketplace component is further configured to perform at least one of self-organizing (e.g., clustering – Figure 4) the data marketplace (e.g., “Businessware” includes: “Customer Relation Management”, “Supply Chain Management”, “Manufacturing Execution System”, “Enterprise Resources Planning” – Figure 1/e.g., “From business perspective, such platform can effectively be used for customer relation management, supply chain management, execution branch and enterprise resource planning. This is made possible through the collection and intelligent analysis of massive amount of data gathered from numerous sources including market trends, economical factors, current and future demands and enterprise resources. Figure 1 provides an schematic view of how big data analytics can create value within different sections of industries” – page 4, 2nd col., 1st para.; Figure 1) and automating the data marketplace (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3). 
As to claim 20, Lee et al. disclose a monitoring apparatus for collecting data related to an industrial process (Figures 1 & 2), wherein at least one of the plurality of detection values comprises vibration data (e.g., “As shown in figure 3, in the connectivity level, data is acquired from machines through both add-on sensors and controller signals. In addition to the add-on vibration, acoustic emission, temperature and current sensors, 20 control variables such as blade speed, cutting time and blade height have been pulled out of the PLC controller to provide a clear understanding of the working status of each machine. The data is now processed in the industrial computer connected to each machine.” – page 6, 1st col., last para.; Figure 3), the apparatus further comprising a data analysis component configured to detect a noise pattern in response to the vibration data (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3). 
Referring to claim 21, Lee et al. disclose a monitoring apparatus for collecting data related to an industrial process (Figures 1 & 2), wherein the data storage component is further configured to store a plurality of noise patterns from a plurality of industrial machines in a library of noise patterns (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3). 
As to claim 22, Lee et al. disclose a monitoring apparatus for collecting data related to an industrial process (Figures 1 & 2), wherein the data analysis component is further configured to analyze the plurality of detection values to determine if the detected noise pattern matches a noise pattern stored in the library of noise patterns (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3). 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864